2017 IL App (3d) 150215

                                Opinion filed August 16, 2017
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2017

     THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
     ILLINOIS,                                        )       of the 12th Judicial Circuit,
                                                      )       Will County, Illinois,
            Plaintiff-Appellee,                       )
                                                      )       Appeal No. 3-15-0215
            v.                                        )       Circuit No. 13-CF-1294
                                                      )
     JAVIER PULIDO,                                   )       Honorable
                                                      )       Amy M. Bertani-Tomczak,
            Defendant-Appellant.                      )       Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE McDADE delivered the judgment of the court, with opinion.
           Justices Lytton and O’Brien concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                 OPINION

¶1          Defendant, Javier Pulido, appeals his conviction, arguing that the trial court erred in

     denying his motion to suppress evidence recovered from a search of his vehicle. We reverse.

¶2                                                FACTS

¶3          The State charged defendant with unlawful possession of methamphetamine with intent

     to deliver (720 ILCS 646/55(a)(1), (a)(2)(F) (West 2012)) after narcotics were found in his

     vehicle on June 11, 2013.
¶4          Defendant filed a motion to suppress the evidence obtained from the traffic stop on the

     basis that he was illegally detained and the vehicle in which he was driving was illegally

     searched. Subsequently, the State filed a motion in limine to admit evidence of a transaction

     between defendant and an undercover Illinois State trooper six days before the traffic stop.

     Although the motions were handled in a different order, for clarity, we discuss the evidence

     adduced from the hearing on the State’s motion in limine first.

¶5                            I. Motion in limine June 5, 2013, Transaction

¶6          Sergeant Gil Gutierrez, an Illinois state trooper, testified that he was undercover and met

     defendant near the Illinois-Iowa border on June 5, 2013. The purpose of the meeting was to

     purchase methamphetamines from defendant. According to Gutierrez, he received information

     from a confidential informant and was given defendant’s telephone number.

¶7          Gutierrez contacted defendant by telephone and arranged to meet with him. Defendant

     arrived in a 1998 tan Dodge minivan with Washington plates. When Gutierrez first observed

     defendant, the hood of the minivan was up and defendant was standing at the front of the vehicle.

     The two met in person and exchanged greetings. Defendant told Gutierrez to take a small tube of

     methamphetamine located “on the hood” of the minivan. Gutierrez did not see defendant remove

     the tube from any part of the minivan before placing it on the hood of the vehicle. No money was

     exchanged, and Gutierrez left the area with the drugs. Defendant was not detained.

¶8          Gutierrez later provided information of the transaction to Detective Mike Coppolillo but

     could not recall whether he provided Coppolillo with defendant’s name or just the description of

     the vehicle.

¶9          Defendant objected to the admission of the June 5, 2013, transaction on the basis that it

     was other-crimes evidence. Defendant argued that the transaction occurred six days before


                                                     2
       defendant’s eventual arrest. The trial court admitted the evidence, acknowledging it was

       prejudicial but finding that its probative value outweighed any prejudice.

¶ 10                               II. June 11, 2013, Traffic Stop and Search

¶ 11          Detective Coppolillo testified that he was assigned to a multi-jurisdictional task force,

       NARCINT. On June 11, 2013, Coppolillo was contacted by Sergeant Gutierrez, who relayed

       information that defendant would be traveling to Illinois with a large quantity of narcotics.

       Coppolillo was told the vehicle was a tan Dodge minivan with a Washington registration. On

       cross-examination, Coppolillo testified that he was mistaken when he said that he had

       information on defendant. Coppolillo only had information on the vehicle description and the

       plates. Coppolillo did not know who was driving the vehicle, where the suspected drugs may

       have been located, or when the suspected narcotics were placed in the vehicle. Coppolillo

       forwarded this information to Trooper Degraff about 30 minutes prior to the traffic stop.

¶ 12          Degraff testified that he communicated with NARCINT agents on June 11, 2013. Degraff

       met with the agents at a truck stop near I-80. The agents provided Degraff with information

       about a vehicle, its license plate, and the type of drugs suspected to be inside the vehicle. Degraff

       forwarded this information to Illinois state trooper Josh Korando (who was working on I-80) and

       asked him to stop the vehicle.

¶ 13          Korando testified that around 7 p.m. on June 11, 2013, he was informed by Degraff that a

       tan Dodge minivan with Washington plates was carrying illegal narcotics. Korando did not have

       a warrant for defendant’s arrest. Korando also did not have any information about the driver of

       the vehicle. Korando did not know what type of drugs were potentially involved or where inside

       the vehicle the suspected narcotics were located.




                                                         3
¶ 14          About an hour after receiving this information, Korando initiated a traffic stop of

       defendant’s vehicle for speeding along I-80. Korando testified that he had tested and verified that

       his light detection and ranging device (LIDAR) was working properly at the start of his shift.

       The LIDAR showed that defendant was traveling seven miles per hour above the posted speed

       limit. Korando asked defendant about his travel plans and defendant told Korando that he was

       driving from Washington to New York. Korando asked for and received defendant’s driver’s

       license. According to Korando, defendant was sweating, but he did not observe any furtive

       movements. Korando also did not notice any unusual odors coming from defendant’s vehicle. He

       could see inside defendant’s vehicle, but did not observe any contraband. Korando then asked

       defendant to accompany him into his squad car.

¶ 15          While defendant and Korando spoke inside the squad car, Degraff arrived on the scene

       (about two minutes after the stop was initiated) with his canine, Rico. Degraff testified that he

       had training in canine recognition of narcotics and narcotics interdiction. Degraff had been

       partnered with Rico since February 2012. Rico trained at the Illinois State Police Academy from

       February to May 2012 to detect the odor of narcotics. Rico had participated in about 50 “real

       world” narcotics investigations. Rico is a passive alert dog and will alert by a change in body

       posture and breathing rate. Rico will give a final confirmation by sitting, laying, or standing

       staring. Rico was certified as a narcotics investigation canine in May 2012. The certification was

       valid for one year, but had expired May 2013, right before the June 11, 2013, search.

¶ 16          According to Degraff, he and Rico trained twice a month for 10 hours each day at

       different locations and diverse environments. Rico had broken his leg in October 2012, and did

       not train again until January 2013. Degraff did not keep records on Rico’s accuracy in the field.




                                                        4
       Degraff stated that Rico had never alerted to a training blank (a room or vehicle that has never

       contained drugs).

¶ 17          While Korando and defendant were sitting inside Korando’s squad car, Degraff deployed

       Rico and performed a free-air sniff of defendant’s vehicle. Rico alerted on the driver’s side door

       of the vehicle. Degraff interpreted this to mean there was an odor of narcotics.

¶ 18          As Degraff performed the free-air sniff, Korando ran defendant’s information through

       Law Enforcement Agencies Data System (LEADS) and determined that defendant had a valid

       driver’s license and no outstanding warrants. Korando then issued a speeding warning to

       defendant for driving seven miles per hour over the speed limit. The warning was not presented

       at the motion to suppress.

¶ 19          When Rico alerted on defendant’s vehicle, Korando asked defendant if he had illegal

       drugs in his vehicle, and defendant said that he did not. Korando noticed that defendant began

       sweating profusely and his carotid artery pulsed noticeably. Korando asked defendant if he could

       search his vehicle. According to Korando, defendant consented to a search.

¶ 20          A video recording of defendant’s conversation with Korando was admitted into evidence.

       The video appears to malfunction at the time defendant gave his alleged consent to search his

       vehicle. The video does not conclusively show defendant gave consent to search his vehicle.

       However, Korando testified that defendant gave him verbal consent.

¶ 21          Korando then gave Degraff a “thumbs up.” Both Korando and Degraff (who had worked

       together previously) testified that they interpreted a “thumbs up” to mean that the driver had

       consented to the search. Although Degraff never confirmed with Korando that defendant

       consented to the search beyond seeing the “thumbs up,” Degraff began searching the vehicle.

       Korando also assisted in the search. Both troopers searched the inside of the vehicle, as well as


                                                        5
       the engine compartment, but did not find any narcotics. Neither trooper observed anything

       unusual about the engine compartment. The search lasted around 15 minutes. Approximately 27

       minutes and 17 seconds elapsed from the time Korando initiated the stop until the end of the

       search. Throughout the free-air sniff and the search, defendant remained seated inside Korando’s

       squad car.

¶ 22          According to Degraff, when he and Korando completed a search of the vehicle, he

       contacted NARCINT agents and informed them of the search results. Although the officers failed

       to find any narcotics, Degraff believed narcotics could be hidden in the vehicle. According to

       Degraff, a NARCINT agent then made the decision to relocate the vehicle to the Channahon

       police department for a further search.

¶ 23          Coppolillo testified that he was near the scene waiting in his vehicle while Korando and

       Degraff searched defendant’s vehicle. He made the decision to relocate defendant and the

       minivan to the Channahon police department as it had begun raining and due to safety concerns.

       Despite the troopers’ failure to recover any narcotics from the search, defendant and his vehicle

       were transported to the Channahon police department. About 35 minutes elapsed from the time

       defendant was pulled over and the time he arrived at the Channahon police department.

¶ 24          According to Coppolillo’s police report, Degraff redeployed Rico to search defendant’s

       vehicle at the Channahon police department at 8:44 p.m. Rico alerted at the backseat, and agents

       searched the vehicle. At this time, Coppolillo asked Inspector Tim Wherry and Trooper Diaz to

       interview defendant.

¶ 25          Wherry testified that he interviewed defendant at the Channahon police department.

       Although defendant said that he understood English, Wherry asked Diaz to translate. The

       officers asked defendant for consent to search the vehicle, and Diaz presented a Spanish side of


                                                       6
       the consent to search form to defendant. Although Coppolillo’s report stated that Rico was

       redeployed at 8:44 p.m., the form shows that defendant signed his consent at 8:50 p.m.

¶ 26          When the NARCINT agents searched defendant’s vehicle, they found tubes wrapped

       with black tape from the vehicle’s air filter. Inside the tubes was a substance that later tested

       positive for methamphetamines.

¶ 27          After hearing the parties’ arguments, the trial court found the evidence showed that

       Korando properly stopped defendant for speeding. Degraff arrived at the scene while the stop

       was ongoing, and Rico alerted to narcotics. The trial court noted that Rico’s certification had

       expired, but found that went to the weight of the evidence. The court also found that defendant

       consented to a search of his vehicle on I-80 and Korando notified Degraff of the consent. The

       court noted that no drugs were found during the first search and the vehicle was moved due to

       rain and safety issues. The court found, “I think moving the vehicle is proper under all the

       circumstances.” The court concluded “I am not going to quash the drugs.” However, the court

       quashed defendant’s arrest on I-80 and suppressed statements defendant made as a result of the

       arrest. The written order granted defendant’s motion to quash arrest and suppress statements, but

       denied defendant’s motion to suppress the seizure of his vehicle and the evidence recovered

       during the search.

¶ 28          The cause proceeded to a bench trial where the evidence mirrored that adduced during the

       hearings on the motion in limine and motion to suppress. Ultimately, the court found defendant

       guilty, and sentenced defendant to 15 years’ imprisonment.

¶ 29                                               ANALYSIS

¶ 30          On appeal, defendant argues that the trial court erred in partially denying his motion to

       suppress. Defendant argues that (1) the initial stop for speeding was unlawful, (2) the traffic stop


                                                         7
       was unreasonably prolonged, and (3) the officers lacked probable cause to search his vehicle on

       I-80 and again at the Channahon police department. Upon review, we find that although the

       officers’ testimony establishes that the order to stop defendant on the road was given prior to an

       observed traffic offense, he was speeding at the time he was actually pulled over and his

       detention was, therefore, supported by a lawful traffic stop. We also find that the free-air sniff

       did not unduly prolong the encounter because the dog was already near the scene of the

       orchestrated stop. Finally, we hold that any probable cause the officers might have developed

       during the course of the stop on I-80 dissipated when they failed to find any narcotics or hidden

       compartments during the first hand search of defendant’s vehicle. Therefore, we hold that the

       search should have ended at this point and the officers acted improperly by relocating the vehicle

       to the Channahon police department for a second search.

¶ 31          We review the trial court’s ruling on a motion to suppress evidence under a two-part test.

       People v. Harris, 228 Ill. 2d 222, 230 (2008). The trial court’s factual findings are entitled to

       deference and will be reversed only if they are against the manifest weight of the evidence. Id.

       The ultimate ruling of whether reasonable suspicion or probable cause exists and whether

       suppression is warranted is reviewed de novo. Id.

¶ 32          “[A] traffic stop is analogous to a Terry investigatory stop, and therefore, the

       reasonableness of police conduct during a traffic stop may be judged by reference to Terry’s

       ‘dual inquiry.’ ” Id. at 238 (quoting People v. Gonzalez, 204 Ill. 2d 220, 228 (2003)). The two

       prongs of this inquiry are (1) whether the stop was justified at its inception and (2) whether the

       officer’s actions during the course of the stop were reasonably related in scope to the

       circumstances that initially justified the stop. Terry v. Ohio, 392 U.S. 1, 19-20 (1968).




                                                         8
¶ 33                                I. Was the Stop Justified at its Inception?

¶ 34          Defendant initially contends that the traffic stop was not justified at its inception. Because

       Korando testified that defendant was speeding when he pulled him over, we find the stop lawful.

¶ 35          Generally, stopping a vehicle based on a suspected violation of the law constitutes a

       seizure, even if the stop is for a brief period of time and for a limited purpose. People v. Jones,

       215 Ill. 2d 261, 270 (2005) (citing Whren v. United States, 517 U.S. 806, 809-10 (1996)). For a

       traffic stop to comport with the reasonableness requirement of the constitutional guarantees, the

       officers must have at least “ ‘reasonable, articulable suspicion’ ” that a violation of traffic law

       has occurred. People v. Hackett, 2012 IL 111781, ¶ 20 (quoting Gonzalez, 204 Ill. 2d at 227).

       This means that officers must have “a particularized and objective basis for suspecting the

       particular person stopped” was violating a traffic law. (Internal quotation marks omitted.) Prado

       Navarette v. California, 572 U.S. ___, ___, 134 S. Ct. 1683, 1687 (2014) (quoting United States

       v. Cortez, 449 U.S. 411, 417 (1981)). If reasonable suspicion is lacking, the traffic stop is

       unconstitutional and evidence obtained as a result of the stop is generally inadmissible. See

       People v. Sutherland, 223 Ill. 2d 187, 227 (2006).

¶ 36          Here, Korando testified that he had tested and verified that his LIDAR device was

       working properly at the start of his shift. The LIDAR device showed defendant was traveling

       seven miles per hour above the posted speed limit. Defendant, therefore, violated section 11-

       601(b) of the Illinois Vehicle Code (625 ILCS 5/11-601(b) (West 2012)). Korando’s decision to

       stop defendant’s vehicle was lawful at its inception.

¶ 37                  II. Did the Deployment of Rico Unreasonably Prolong the Stop?

¶ 38          Having found the initial stop of defendant’s vehicle was proper due to the traffic

       violation, we must determine, under the second prong of Terry, whether the officers’ conduct


                                                         9
       impermissibly prolonged the duration of the detention or independently triggered the fourth

       amendment, thereby rendering the seizure unlawful. Harris, 228 Ill. 2d at 244. Defendant

       contends that the canine sniff impermissibly prolonged the traffic stop along I-80. Because the

       sniff occurred while Korando was still performing the duties related to the initial purpose of the

       stop, we find the sniff did not impermissibly prolong the encounter.

¶ 39          A suspicionless canine sniff conducted during a lawful traffic stop does not

       independently trigger the fourth amendment, so long as it does not unreasonably prolong the

       duration of the traffic stop. Illinois v. Caballes, 543 U.S. 405, 407-08 (2005). The duration of a

       traffic stop is analyzed under the totality of the circumstances approach, which considers the

       brevity of the stop and whether the police acted diligently during the stop. People v. Baldwin,

       388 Ill. App. 3d 1028, 1032 (2009).

¶ 40          The tolerable duration of police inquiries in the traffic-stop context is determined by the

       seizure’s “mission”—to address the traffic violation that warranted the stop, (Caballes, 543 U.S.

       at 407) and attend to related safety concerns (Rodriguez v. United States, 575 U.S. ___, ___, 135

       S. Ct. 1609, 1614 (2015)). Beyond determining whether to issue a traffic ticket, an officer’s

       mission includes “ordinary inquiries incident to [the traffic] stop.” Caballes, 543 U.S. at 408.

       Typically such inquiries involve checking the driver’s license, determining whether there are

       outstanding warrants against the driver, and inspecting the automobile’s registration and proof of

       insurance. See Delaware v. Prouse, 440 U.S. 648, 658-60 (1979).

¶ 41          Here, Korando pulled defendant over for speeding. After obtaining defendant’s

       information, Korando and defendant returned to Korando’s squad car so that Korando could run

       the information through LEADS and write defendant a warning. Before Korando finished

       writing defendant a warning and receiving the confirmation from LEADS, Degraff arrived on the


                                                       10
       scene and conducted the free-air sniff. After Rico alerted on the vehicle, Korando was informed

       by radio that defendant’s LEADS check was clear. A free-air sniff conducted during a lawful

       traffic stop does not violate the fourth amendment, as long as it is done, as it was here, within the

       time reasonably required to complete the mission of the initial traffic stop. Caballes, 543 U.S. at

       407.

¶ 42                  III. Did the Officers Have Probable Cause to Search Defendant’s Vehicle?

¶ 43          Having found that the free-air sniff did not unreasonably prolong the traffic stop, we now

       consider whether Rico’s alert constituted probable cause to search defendant’s vehicle. Although

       we find that Rico’s positive alert provided the officers with probable cause to search defendant’s

       vehicle on I-80, we find that such probable cause dissipated after the officers’ initial 15 minute

       hand search of the vehicle did not reveal any evidence of narcotics or any evidence of a hidden

       compartment within the vehicle. Therefore, we hold that the officers improperly transported

       defendant’s vehicle to the Channahon police department for a second search.

¶ 44          The fourth amendment to the United States Constitution protects against unreasonable

       searches and seizures without a warrant. People v. James, 163 Ill. 2d 302, 311 (1994) (citing

       U.S. Const., amend. IV). The “automobile exception” is a recognized exception to the warrant

       requirement. (Internal quotation marks omitted.) People v. Contreras, 2014 IL App (1st) 131889,

       ¶ 28. Under this exception, a police officer may, during a valid traffic stop, search a vehicle

       without a warrant if probable cause has developed to believe the vehicle contains evidence of

       criminal activity, such as contraband. Id. Generally, stopping an automobile for a minor traffic

       violation does not justify a search of the detainee’s person or vehicle; instead, the officer must

       reasonably believe he is confronting a situation more serious than a routine traffic violation.

       Jones, 215 Ill. 2d at 271. The reasonableness of an officer’s conduct must be judged based on his


                                                        11
       responsibility to prevent crime and apprehend criminals. People v. Stout, 106 Ill. 2d 77, 86-87

       (1985). After an officer is in possession of facts sufficient to support probable cause to believe

       that a vehicle contains contraband, the vehicle may be searched without a warrant and the search

       area includes any interior compartment of the vehicle that might reasonably contain the

       contraband. People v. DeLuna, 334 Ill. App. 3d 1, 17 (2002); see also United States v. Ross, 456

       U.S. 798, 806 (1982); United States v. Johns, 469 U.S. 478, 484 (1985).

¶ 45          “The probable-cause standard is incapable of [a] precise definition or quantification into

       percentages because it deals with probabilities and depends on the totality of the circumstances.”

       Maryland v. Pringle, 540 U.S. 366, 371 (2003) (citing Illinois v. Gates, 462 U.S. 213, 232

       (1983), and Brinegar v. United States, 338 U.S. 160, 175 (1949)). The existence of probable

       cause depends upon the totality of the circumstances at the time of the arrest. People v. Love, 199

       Ill. 2d 269, 279 (2002). In reviewing whether probable cause for a search existed, a court

       examines the events leading up to the search or seizure viewed from the standpoint of an

       objectively reasonable law enforcement officer. Jones, 215 Ill. 2d at 274.

¶ 46          Although the parties devote a significant portion of their briefs to discussing what

       information the officers had regarding the prior drug transaction and the description of defendant

       and his vehicle, the evidence adduced at the hearing on the motion to suppress demonstrates

       probable cause existed to search the vehicle along I-80 based on Rico’s positive alert to the

       presence of narcotics in defendant’s vehicle. A positive alert to the presence of narcotics by a

       dog trained in the detection of narcotics is a permissible method of establishing probable cause.

       People v. Campbell, 67 Ill. 2d 308, 315-16 (1977). Thus, Rico’s positive alert on the vehicle

       established probable cause to search the vehicle along I-80, unless Rico was shown to be

       unreliable.


                                                        12
¶ 47          Defendant attempts to defeat this probable cause showing by arguing that Rico was not

       sufficiently reliable in the area of narcotics detection. Specifically, defendant alleges that because

       Rico’s certification had expired a month before the time of the sniff, the State was required (and

       failed) to establish Rico’s accuracy and reliability. We disagree.

¶ 48          The United States Supreme Court has articulated the test to determine “if the ‘alert’ of a

       drug-detection dog during a traffic stop provides probable cause to search a vehicle.” Florida v.

       Harris, 568 U.S. 237, 240 (2013). This approach employs a “ ‘flexible, common-sense standard’

       of probable cause.” Id. (quoting Gates, 462 U.S. at 239). In employing this standard, the Harris

       Court noted:

                      “[E]vidence of a dog’s satisfactory performance in a certification or training

                      program can itself provide sufficient reason to trust his alert. If a bona fide

                      organization has certified a dog after testing his reliability in a controlled setting,

                      a court can presume (subject to any conflicting evidence offered) that the dog’s

                      alert provides probable cause to search. The same is true, even in the absence of

                      formal certification, if the dog has recently and successfully completed a training

                      program that evaluated his proficiency in locating drugs.” Id. at 246-47.

¶ 49          Here, Degraff testified that he had training in canine recognition of narcotics and in

       narcotics interdiction. Degraff and Rico had been partnered since February 2012. Rico trained at

       the Illinois State Police Academy from February through May 2012, to detect the odor of

       narcotics. Rico was certified by the Illinois State Police as a narcotics investigation canine in

       May 2012. The certification alone allows the court to “presume” (id.) that the dog was

       sufficiently reliable and protects against any subsequent holding that the trial court’s

       determination of reliability is manifestly erroneous.


                                                        13
¶ 50             Moreover, even though Rico’s certification had expired at the time of the sniff, the State

       adduced additional evidence from Degraff regarding Rico’s reliability. Although Rico was out of

       service for a three-month period due to a broken leg, Degraff stated that he and Rico otherwise

       trained twice a month for 10 hours each day at different locations in different environments.

       Degraff explained that Rico gives an “unknown response” every third or fourth training day.

       However, each “unknown response” was later explained by either a residual odor or a trainer

       handling narcotics and touching something in the training area. Degraff keeps computer logs of

       the training. Rico participated in about 50 “real world” narcotics investigations. Degraff did not

       keep records on Rico’s accuracy in the field, but Degraff indicated that Rico never alerted to a

       training blank (a room or vehicle that has never contained drugs). Based on the totality of the

       evidence, the State established that Rico was reliable in determining that contraband was or at

       some time had been present in defendant’s car or on his person.

¶ 51             Having found that Rico was reliable and officers had probable cause to search

       defendant’s vehicle on I-80, we now consider whether the officers had probable cause to

       transport the vehicle to the Channahon police department for a second search. Because the initial

       hand search revealed neither narcotics nor any evidence of a hidden compartment within the

       vehicle, we conclude that the officers lacked probable cause to relocate the vehicle for a second

       search.

¶ 52             The fourth amendment requires that a search not continue longer than necessary to

       effectuate the purposes of an investigative stop. Florida v. Royer, 460 U.S. 491, 500 (1983)

       (plurality op.). More specifically, an investigative stop must cease once reasonable suspicion or

       probable cause dissipates. See United States v. Watts, 7 F.3d 122, 126 (8th Cir. 1993); United

       States v. Jacobs, 986 F.2d 1231, 1235 (8th Cir. 1993) (unlawful for police to execute search after


                                                         14
       they learn that probable cause no longer exists). Probable cause to search a vehicle does not

       “dissipate” simply because it takes a long time to complete a reasonable and thorough search of

       the vehicle. United States v. Olivera-Mendez, 484 F.3d 505, 512 (8th Cir. 2007) (affirming denial

       of motion to suppress when there was evidence of hidden compartments in the vehicle and it

       took six hours to locate drugs during examination of the vehicle in the highway patrol garage).

¶ 53          In the present case, Korando and Degraff searched the entire vehicle on I-80 and failed to

       find any contraband. More significantly, the State failed to produce any evidence that Korando or

       Degraff observed any indication that the vehicle may have had a hidden compartment that would

       justify moving the vehicle to the Channahon police department for a second search. The mere

       fact that Degraff believed the vehicle may have contained a hidden compartment is insufficient

       to establish probable cause, as Degraff offered no evidence to support his belief. Terry, 392 U.S.

       at 22 (intrusions upon constitutionally guaranteed rights must be based on more than inarticulate

       hunches). There is also no evidence from the controlled exchange between defendant and

       Gutierrez to suggest that the vehicle contained a hidden compartment. Although the hood of the

       minivan was up and defendant was standing at the front of the vehicle during the controlled

       exchange, Gutierrez never testified that he saw defendant remove the tube of narcotics from the

       vehicle. Thus, when the initial search of the vehicle on I-80 was fruitless, any probable cause

       dissipated and the officers no longer had any authority to continue their search. This conclusion

       remains true even though Coppolillo testified that moving the vehicle was due to weather

       conditions and officer safety. Critically, Coppolillo made this decision after Korando and

       Degraff had completed their initial hand search.

¶ 54          In reaching this conclusion, we reject the State’s argument that probable cause was not

       necessary to perform the first search or move the vehicle to the Channahon police department for


                                                       15
       a second search. Specifically, the State argues that defendant consented to the search both at the

       scene and again at the Channahon police department. Thus, the State asserts that probable cause

       was unnecessary to justify the search. We discuss each search in turn.

¶ 55           As to defendant’s consent to search on I-80, it is well settled that an individual may

       consent to a search conducted without a warrant, thereby eliminating the need for probable cause

       and a search warrant. People v. Ledesma, 206 Ill. 2d 571, 592 (2003), overruled on other

       grounds by People v. Pitman, 211 Ill. 2d 502, 513 (2004). However, “[w]hen the police rely

       upon consent as the basis for a warrantless search, they have no more authority than they have

       apparently been given by the voluntary consent of the defendant.” People v. Baltazar, 295 Ill.

       App. 3d 146, 149 (1998).

¶ 56           The standard for measuring the scope of a suspect’s consent is that of “ ‘objective’

       reasonableness,” which requires consideration of what a “typical reasonable person [would] have

       understood by the exchange between the officer and the suspect.” Florida v. Jimeno, 500 U.S.

       248, 251 (1991); see also Ledesma, 206 Ill. 2d at 593; People v. Vasquez, 388 Ill. App. 3d 532,

       553 (2009); Baltazar, 295 Ill. App. 3d at 149-50. The scope of a search is defined by its

       expressed object or purpose. Jimeno, 500 U.S. at 251; Ledesma, 206 Ill. 2d at 593. “By

       indicating to the suspect the intended object of the search either directly or by revealing a

       suspicion of specific criminal activity, a police officer not only ‘apprises the suspect that his

       constitutional rights are being impacted, but he also informs the suspect of the reasonable

       parameters of his inquiry.’ ” Ledesma, 206 Ill. 2d at 593 (quoting Baltazar, 295 Ill. App. 3d at

       150).

¶ 57           In the present case, Korando asked defendant on I-80, “can we search your vehicle to

       make sure there’s nothing in there that’s not supposed to be, there’s nothing illegal?” and


                                                         16
       defendant allegedly replied “yes.” Assuming defendant did in fact respond in the affirmative, the

       reasonable inference is that his consent was limited to a search of his vehicle at the site of the

       stop on I-80. Thus, a reasonable person in defendant’s position would have understood that he

       had authorized Korando to search his entire vehicle while it was stopped on I-80. In other words,

       it is unreasonable to believe that when defendant gave his consent, he also consented to the

       relocation of his vehicle for an even more invasive search. Stated another way, we do not believe

       an Illinois citizen who is pulled over on a highway and subsequently consents to a search of his

       vehicle intends to voluntarily and knowingly consent to have his vehicle removed from the

       highway and relocated to the local police station for a further search once the initial search on the

       highway is completed. The officers’ decision to relocate defendant’s vehicle in the instant case

       exceeded the scope of defendant’s alleged consent along I-80.

¶ 58          As to defendant’s purported consent to search at the Channahon police department,

       “consent is ineffective to justify a search when a search or entry made pursuant to consent

       immediately following an illegal search, involving an improper assertion of authority, is

       inextricably bound up with illegal conduct and cannot be segregated therefrom.” People v. Kelly,

       76 Ill. App. 3d 80, 86 (1979); see also People v. Gherna, 203 Ill. 2d 165, 186-87 (2003). The

       officers engaged in impermissible conduct when they seized defendant’s vehicle without

       probable cause and transported it to the Channahon police department for a more prolonged and

       invasive search. It is of no consequence that defendant later “consented” to the second search as

       the second search was inextricably bound with the illegal conduct of the officers. We therefore

       conclude that defendant’s “consent” (being the fruit of an illegal assertion of authority) cannot

       justify a further illegal search. Consequently, the second search pursuant to the traffic stop




                                                        17
       performed by the officers at the Channahon police department lacked probable cause and cannot

       be justified by defendant’s later consent.

¶ 59          In its brief and at oral argument, the State asserted that the probable cause for the

       supplemental search in Channahon was that flowing from the prior money-less drug transaction

       between defendant and undercover officers six days earlier. The proper response to that claimed

       probable cause was to use the ensuing six days either to complete the drug investigation with an

       actual transaction or to apply for a warrant to search defendant’s car. It was not authorization to

       orchestrate a traffic stop to enable a warrantless search.

¶ 60                                                CONCLUSION

¶ 61          For the foregoing reasons, we reverse defendant’s conviction on the grounds that the trial

       court erred in partially denying defendant’s motion to suppress. Because the conviction cannot

       stand in the absence of any narcotics, we remand the matter to the trial court with directions to

       vacate defendant’s conviction and sentence and for any further proceedings necessary. See

       People v. Surles, 2011 IL App (1st) 100068, ¶ 42. In light of the fact that we are reversing

       defendant’s conviction and sentence, we need not reach the remaining issues on appeal.

¶ 62          Reversed and remanded with directions.




                                                        18